Citation Nr: 0947608	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 until June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO via videoconference in October 2009.  

The March 2009 rating decision also included denials of 
claims for service connection for a skin disorder, a left 
knee disorder, residuals of a busted eardrum, a lung 
disorder, and tuberculosis.  In an April 2008 statement, the 
Veteran withdrew these claims.  As such, these claims are not 
currently before the Board.

A review of the file reflects that the Veteran filed an 
informal claim of entitlement to a total disability rating 
based on individual unemployability to due service-connected 
disabilities (TDIU) in August 2009, with a statement from his 
VA nurse practitioner indicating that unemployability.  The 
issue of TDIU is considered part and parcel of the Veteran's 
PTSD increased rating claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Therefore, in accordance with the reasons set 
forth in the Remand portion of this decision below, the issue 
of entitlement to TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
bilateral hearing loss is related to his active military 
service.  

2.  The evidence of record does not show that the Veteran's 
tinnitus is related to his active military service.  

3.  The Veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, and mood.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The criteria for a 70 percent evaluation, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In regards to the issue of PTSD, this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist with the PTSD claim, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
have been obtained.  38 U.S.C.A. § 5103A.  VA has associated 
with the claims folder the service treatment records and 
reports of his post-service treatment.  He was also afforded 
a formal VA examination in January 2007, which included 
medical evidence necessary for the evaluation of the claim.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in these matters.  The letter 
informed him of what evidence was required to substantiate 
the service connection claims and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that 
his service connection claim must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  

With respect to the Dingess requirements, the October 2006 
letter the RO provided included notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted statements.  He was also provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In addition, he was afforded 
a VA medical examination in April 2008, which provided 
specific medical opinions pertinent to the issues of hearing 
loss and tinnitus currently on appeal.    

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hearing Loss and Tinnitus

The Veteran essentially contends, as indicated in his April 
2008 VA examination, that he was exposed to military noise 
exposure, including explosions and gunfire, while in service.  
He claims that he developed hearing loss and tinnitus due to 
this exposure.

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

The Veteran's service treatment records generally do not 
indicate any complaints of, or treatment for, either hearing 
loss or tinnitus.  Two April 1970 records did indicate that 
the Veteran had been treated for an ear ache and had been 
diagnosed with otitis media of the right ear.  The Veteran's 
April 1970 examination, prior to separation, found his 
hearing to not meet the criteria for a hearing loss 
disability under 38 C.F.R. § 3.385 and did not report any 
complaints of either hearing loss or tinnitus.

The Veteran's record is silent for decades following his 
discharge from service in regards to a claim for tinnitus.  
The first medical record of record regarding the Veteran 
hearing is an April 2007 VA audiology consult.  The examiner 
reported that his hearing loss began in service, after a gun 
was shot near his right ear.  He further reported 
significant, constant tinnitus in both ears.  

The Veteran was provided a VA audio examination in April 
2008, which included a review of the claims file.  The 
Veteran reported difficulty communicating with background 
noise and in general conversation, as well as an in-service 
right ear tympanic membrane perforation in 1970, which has 
since healed over.  The Veteran further reported in-service 
noise exposure due to explosions and gunfire, without hearing 
protection.  He also reported post-service occupational noise 
exposure as a police officer and security officer at the 
shooting range, but with hearing protection, as well as 
recreational noise exposure due to hunting, also with hearing 
protection.  The Veteran related the onset of tinnitus to 
during Vietnam, when he was exposed to loud explosives.  

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
20
50
60
39
LEFT
20
40
65
65
48

The examiner found the Veteran to have achieved a score of 94 
percent for word recognition bilaterally.  The examiner 
diagnosed him with right ear moderate sloping to severe 
sensorineural hearing loss from 3000-8000 Hz and left ear 
mild sloping to severe sensorineural hearing loss from 2000-
8000 Hz.  

The April 2008 VA examiner opined that based on a review of 
the claims file, including service treatment records, a 
standard threshold shift had not occurred by Department of 
Defense (DOD) definition during service; hearing loss was not 
caused by or a result of military noise exposure bilaterally.  
Additionally, she found that due to his normal hearing 
bilaterally upon separation from service, the Veteran's 
tinnitus was not caused by or a result of noise exposure.

Thus, the record indicates that the Veteran currently meets 
VA auditory threshold standards for impaired hearing under 38 
C.F.R. § 3.385, but did not meet this threshold prior to his 
separation from service.  The record is silent for decades 
following his service as to any complaints of, or treatment 
for, hearing loss or tinnitus.  Additionally, there is no 
competent medical evidence of a nexus between his current 
hearing loss and his in-service noise exposure.  Indeed, the 
April 2008 VA examiner specifically found the Veteran's 
hearing loss and tinnitus to be less likely than not due to 
service.  The examiner took into account the Veteran's 
reported in-service noise exposure and the hearing 
examination findings prior to his separation.  

The findings of the April 2008 VA examination, in conjunction 
with the lack of any complaints of, or treatment for, hearing 
loss or tinnitus for decades after service, indicates that 
the Veteran's hearing loss and tinnitus developed following 
service.  

The Court has continuously held that medically untrained 
laypersons, such as the Veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
the Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

The Board finds the utterly negative contemporaneous evidence 
from the Veteran's military service is far more persuasive 
that the Veteran's own recent assertion to the effect that he 
sustained bilateral hearing loss and tinnitus in service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  The service treatment 
records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events now decades past, 
made in connection with a claim for benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

Additionally, although the Veteran has reported hearing loss 
and tinnitus since service, the Board notes that several 
decades have passed between his service and the current 
claims of hearing loss and tinnitus, such that the record 
does not support his claim of chronicity.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of 
absence of medical complaints for a condition can be 
considered as a factor in resolving a claim).  

The VA examiner's medical opinion finding that neither his 
hearing loss or tinnitus is related to service, in 
conjunction with the other medical evidence of record,  
indicate that to the extent that the Veteran is able to 
observe continuity of hearing loss and tinnitus, his opinion 
is outweighed by the competent medical evidence.  

In view of the evidence and the application of the relevant 
laws and regulations as described above, the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  The Veteran's claims for service connection for 
bilateral hearing loss and tinnitus are denied. 

Increased Rating Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under the relevant rating criteria, a 50 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting  to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

PTSD

The Veteran also contends that his service-connected PTSD is 
more severe than indicated by the previously granted 50 
percent disability rating.

The VA medical records generally indicate multiple periods of 
treatment for PTSD for the past several years.

A VA examiner recorded, in an October 2006 VA mental health 
clinic consult report that the Veteran did odd jobs and laid 
fences.  The Veteran complained of depression, flashbacks and 
violent behavior.  He also reported a prior hospitalization 
in 1972 for depression.  He reported depressive symptoms to 
include a sad mood, crying spells, feelings of guilt and 
sleep problems.  He further related regular nightmares and 
panic attacks over the past 6 to 7 years, lasting 30 to 40 
minutes.  The October 2006 VA examiner found him to be 
casually dressed, cooperative and attentive, as well as 
oriented times three.  The examiner also found him to have a 
dysphoric mood with congruent affect and a clear thought 
process.  The examiner found him to be goal directed and non-
delusional, with fair concentration and calculation and 3/3 
memory recall.  The examiner diagnosed him with PTSD and 
depressive disorder.  A GAF of 61+ was determined.  

The record indicates that the Veteran had been hospitalized 
for about a week in December 2006.  The December 13, 2006, VA 
discharge note indicated that the Veteran was diagnosed with 
PTSD and major depressive disorder. The examiner noted that 
the Veteran's GAF was 40 at admission and 60 during the last 
year and at discharge.  

The Veteran was provided a PTSD VA examination in January 
2007, which included a review of the claims file.  The 
examiner reported that the Veteran had been hospitalized from 
December 7, 2006, to December 14, 2006, for his mental 
disorder, with suicidal ideation and worsening PTSD.  The 
Veteran reported passive suicidal ideation, while denying a 
plan and intent, as well as a history of panic attacks.  The 
Veteran described his relationship with his family as 
emotionally detached; he reported being unable to spend 
significant time with others without feeling emotionally 
overwhelmed.  He reported avoiding others to avoid hurting 
them emotionally with his anger or by revealing his 
depression; he had very little social interaction and little 
interest in leisure pursuits.  

The January 2007 VA examiner found the Veteran to be clean 
and appropriately dressed, with poor eye contact, 
unremarkable, speech, and a blunted affect.  The examiner 
reported that he was attentive, with an anxious and depressed 
mood, though attention was intact.  The examiner found him 
oriented to person, time and place, with an unremarkable 
thought process, with no delusions or hallucinations.  The 
examiner determined the Veteran to understand the outcome of 
behavior.  The Veteran reported difficulty sleeping.  The 
examiner found him to not have inappropriate behavior.  The 
Veteran related no obsessive/ritualistic behavior, but did 
indicate panic attacks, approximately once a week.   The 
Veteran denied homicidal thoughts, but admitted to passive 
suicidal thoughts, without a plan or intent.  The examiner 
noted good impulse control, no episodes of violence, an 
ability to maintain minimum personal hygiene and no problems 
with activities of daily living.  The examiner found the 
Veteran's memory adequate for evaluation.  

The January 2007 VA examination further noted that the 
Veteran had persistent re-experiencing symptoms, as well as 
persistent avoidance of stimuli associated with the trauma.  
The examiner further reported that the Veteran had increased 
arousal, including hypervigilance and exaggerated startle 
response.  The examiner found the PTSD to be chronic and to 
cause clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  The examiner diagnosed the Veteran with PTSD, 
panic disorder without agoraphobia, single episode, 
moderately severe major depressive disorder and a GAF score 
of 50.  

The January 2007 VA examiner found the Veteran's work history 
to be erratic, with his longest employment being from 1995 to 
2004.  The examiner found this to be likely due to alcohol 
use, which appeared to be related to PTSD.  The examiner 
noted that the Veteran had a distant relationship with his 
family and others and did not allow himself to be emotionally 
trusting of anyone; he was also unable to enjoy leisure 
pursuits.  However, the examiner did find the Veteran to not 
have total occupational and social impairment due to PTSD, 
though they did lead to deficiencies in judgment, family 
relations, work and mood.  The examiner found the Veteran's 
depressed mood and hopelessness to make him a poor candidate 
for employment.

A March 2007 VA PTSD initial assessment noted that the 
Veteran had been struggling with worsening combat nightmares 
and depression.  The examiner noted that the Veteran 
experienced intrusive thoughts and nightmares anywhere from 1 
to 4 times per week, as well as extreme survivor's guilt and 
sleep disturbances.  The Veteran also endorsed symptoms of 
depressed mood, poor energy, irritability and anger, 
tearfulness, paranoia, isolation, anhedonia, feelings of 
detachment and internal numbness, exaggerated startle 
response and hypervigilance.  He denied both auditory and 
visual hallucinations, as well as suicidal and homicidal 
ideation.  A GAF of 50 was assessed by the VA examiner at 
that time.  

A July 27, 2007, VA discharge summary noted that the Veteran 
had presented to the emergency room for admission to get 
stabilized for chronic PTSD and depression.  The Veteran 
complained of increasing nightmares, flashbacks and suicidal 
thoughts.  The Veteran reported increasing nightmares and 
flashbacks of dead army buddies and enemy soldiers, which 
were worsening; he was troubled by the smell of anything 
burning, loud noises, and watching news on the Iraq war.  He 
also reported not sleeping well and waking up sweating and 
kicking, with dreams of his combat experience.  

The July 2007 VA examiner noted that during his "intake" 
the Veteran's appearance was unremarkable and behavior 
cooperative.  The examiner also noted him to be oriented to 
person, place, time and situation.  The examiner found him 
alert, with clear speech of a normal rate and volume.  The 
examiner noted his mood to be sad and nervous and his affect 
congruent.  The examiner also noted logical thought process 
and appropriate content, without delusions, homicidal 
ideation or hallucinations.  The Veteran did have suicidal 
ideation.  

The July 2007 VA examiner noted that during his discharge, 
the Veteran appeared alert and oriented to person, place, 
time and situation, as well as well being groomed, with 
hygiene; he was also cooperative and maintained good eye 
contact.  The examiner found his speech to be clear with a 
normal rate, rhythm, and volume.  The examiner found his mood 
to be depressed and affect mood congruent.  The examiner also 
noted his thought process to be logical and goal oriented and 
thought content appropriate.  The examiner denied delusions, 
homicidal and assaultive ideation, and hallucinations.  The 
Veteran did admit to suicidal ideation.  The examiner 
reported his insight and judgment to be limited and diagnosed 
him with chronic PTSD and major depressive disorder, with a 
GAF admission of 40.  

An October 19, 2007 VA outpatient treatment record noted that 
the Veteran continued nightmares of Vietnam, as well as 
depressed mood and low energy.  The examiner found him to be 
fairly groomed, calm, and cooperative.  The examiner found 
the mood to be reported as depressed, with the affect mood 
congruent.  The examiner found thought process organized and 
goal directed.  The Veteran reported no suicidal or homicidal 
ideas, though the heard voices of people crying pertaining to 
Vietnam.  The examiner found the Veteran to be alert and 
oriented to person, place and time, with intact insight and 
judgment.  The examiner diagnosed him with chronic and severe 
PTSD, with a GAF of 51.  

A November 2008 VA outpatient treatment record noted that the 
Veteran was fairly groomed, calm and cooperative.  He 
reported an anxious mood at times and the examiner found his 
affect to be mood congruent.  The examiner also noted his 
thought process to be organized and goal directed; he was 
alert and oriented to place, person, time.  The examiner 
found his insight and judgment intact and that he had no 
homicidal ideation.  The examiner found him to be of severe 
psychological distress; the Veteran acknowledged hopeless 
feelings regarding his medical condition and passive thoughts 
of death.  The examiner diagnosed him with chronic and severe 
PTSD, with a current GAF of 45.

A May 6, 2009 VA mental health note found the Veteran to 
reported increased nightmares and sleep disturbance; he 
reported a panic state when awakened by dreams.  The examiner 
found him to be casually dressed and adequately groomed; he 
was anxious when talking about nightmares.  The examiner 
reported his affect to be consistent with thought content.  
He reported avoiding going out, but no hopeless feelings, 
suicidal or homicidal ideas, delusions.  The examiner found 
his orientation and memory to be grossly intact and to have 
good insight and judgment.  

An August 2009 letter from his VA nurse practitioner noted 
that the Veteran had chronic PTSD and major depressive 
disorder.  The VA examiner found his symptoms to be 100 
percent disabling and that he was now and will likely always 
be completely unemployable.  The VA examiner noted that 
symptoms that contribute to unemployability included mood 
ability, paranoia, low stress tolerance, impaired 
attention/concentration, and sedating effects of needed 
medications.

The Veteran also submitted lay statements, including from his 
friend J.G. and his wife.  In her October 2009 statement, his 
wife reported that the Veteran had gotten worse.  She 
reported that he jerked and twitched in his sleep, as well as 
screamed and cried and sometimes fell out of bed.  She also 
reported that he essentially lived in his bedroom and would 
only spend 10 or 15 minutes with his grandchildren at a time.  
She also related that his hygiene had worsened, as he no 
longer cared, and he was not focused on his life.  

The Veteran also provided hearing testimony regarding the 
effects of his PTSD on his daily life.  He reported a 
solitary life and social isolation, though he lived with his 
wife.  He also reported other problems including flashbacks.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 50 percent for PTSD is warranted to 
the extent of a 70 percent rating for the entire appeal 
period; but not to the extent of a 100 percent evaluation.

A 70 percent rating was demonstrated by the evidence 
indicating that the Veteran displayed occupational and social 
impairment, with deficiencies in most areas.  Suicidal 
ideation was noted in numerous medical records, without 
intent.  His speech was generally linear and coherent and of 
normal rate and volume.  His examiners have generally found 
his insight and judgment to be fair and to be oriented to 
person, place and time.  However, the Veteran's examiners 
often noted that depression and anxiety were two of his most 
severe and prevalent symptoms of PTSD.  The Veteran also had 
sleeping problems, including nightmares, and flashbacks.  He 
was unable to spend significant time with others.  He would 
often report suicidal ideation, and has been admitted for 
treatment due such ideation.  Additionally, he and his wife 
have reported how his depression has affected his ability to 
function independently, appropriately, and effectively.  The 
record indicates that the Veteran would report having little 
interaction with people and rarely leaving his room.  Also 
his wife has reported of his neglect of personal appearance 
and hygiene.  He has also demonstrated an inability to 
establish and maintain effective relationships, as 
demonstrated by his report that he could only spend at most 
10 to 15 minutes with his grandchildren.  The Veteran also 
previously worked part-time erecting fences, but prior to 
that he had an erratic work history, indicative of 
occupational impairment.  Overall, the evidence demonstrates 
deficiencies in most areas roughly commensurate with the 
diagnostic criteria for a 70 percent rating.

The Veteran, however, does not exhibit total occupational and 
social impairment warranting a 100 percent rating.  Even 
though one of his VA examiners indicated that the Veteran 
should be considered for a 100 percent rating, he simply does 
not meet the criteria for such a rating.  There is no 
evidence demonstrating that the Veteran symptoms are 
indicative of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 

Indeed, the January 2007 VA examiner specifically found the 
Veteran to not have total occupational and social impairment 
due to PTSD, such as would warrant a 100 percent evaluation, 
though the examiner did find his symptoms to lead to 
deficiencies in judgment, family relations, work and mood.

The July 2007 VA examiner found his thought process to be 
logical and goal oriented, with appropriate thought content.  
He was also able to adequately communicate with his 
examiners.  He consistently denied any delusions and 
hallucinations, except for one report of hearing crying.  He 
was generally able to perform activities of daily living.  
His examiners also found him to be oriented to time and place 
and to have no significant impairment in judgment.  His PTSD 
symptoms do not indicate total occupational and social 
impairment.

The Veteran's GAF scores also generally support the grant of 
a 70 percent evaluation, but not a 100 percent evaluation.  
His GAF scores have ranged from 40 to 60, which indicate a 
range from serious to moderate symptoms.  His GAF scores do 
not indicate the continual and very severe psychiatric 
symptoms that characterizes the criteria for the assignment 
of a 100 percent rating.  Indeed, there are also indicates 
frequent periods of only moderate symptomatology, which does 
not support a finding of total occupational and social 
impairment.  

As the evidence of record is at least in equipoise as to a 70 
percent evaluation, the benefit of the doubt rule applies.  
Gilbert, 1 Vet. App. at 58. The Veteran's claim for a rating 
evaluation in excess of 50 percent is granted to the extent 
of a 70 percent evaluation, and no more.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A disability rating of 70 percent is granted for the entire 
appeal period, subject to the provisions governing the award 
of monetary benefits.


REMAND

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to TDIU is raised by the 
record as part and parcel of the Veteran's PTSD increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
Specifically, the assignment of a 70 percent disability 
rating for the period of October 10, 2006 to the present, 
takes into consideration that the Veteran has occupational 
impairment, including "difficulty in adapting to stressful 
circumstances (including work and worklike settings) . . . ." 
38 C.F.R. § 4.130, Diagnostic Code 9440.

The evidence of record indicates that the Veteran has been 
partially employed during this time period, though possibly 
in a marginal employment type of unemployment.  As the RO has 
not considered the TDIU aspect of this claim under 38 C.F.R. 
§ 4.16, the matter is hereby remanded to the RO for 
consideration thereof in the first instance.  In so doing, 
the RO may decide to pursue further development of the 
Veteran's employment history, or to obtain additional medical 
evidence or medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16 on the 
basis of the award of the 70 percent 
disability rating for service-connected 
PTSD. In so doing, the RO may decide to 
pursue further development of the 
Veteran's employment history, or to 
obtain additional medical evidence or 
medical opinion, as is deemed 
necessary.

2. If any part of the decision is 
adverse to the Veteran, he and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC). Thereafter, the case shall be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


